Citation Nr: 1211520	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-24 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative hemangioblastoma tumor of the brain, currently evaluated as 70 percent disabling.

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

3.  Entitlement to service connection for hypertension.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for low back disability.

5.  Entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing, or a special home adaptation grant.

6.  Entitlement to an increased rating for post-traumatic headaches, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from March 1954 to March 1957.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2007, a statement of the case was issued in July 2008, and a substantive appeal was received in August 2008.  The Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the local RO in May 2011.  A transcript of the hearing has been associated with the claims file.  

By rating decision in March 2009, the RO increased the post-traumatic headaches disability rating to 10 percent, effective the date of claim, October 18, 2006.   However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status. 

The issue of entitlement service connection for vertigo was raised at the Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for post-traumatic headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the May 2011 Board hearing, as well as in a May 2011 statement, the Veteran indicated that he no longer wished to pursue an appeal on the issues of entitlement to an increased evaluation for postoperative hemangioblastoma tumor of the brain; entitlement to service connection for peripheral neuropathy of the upper and lower extremities and hypertension; whether new and material evidence has been received to reopen a claim for entitlement to service connection for low back disability; and entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing, or a special home adaptation grant.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issues of entitlement to an increased evaluation for postoperative hemangioblastoma tumor of the brain; entitlement to service connection for peripheral neuropathy of the upper and lower extremities and hypertension; whether new and material evidence has been received to reopen a claim for entitlement to service connection for low back disability; and entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing, or a special home adaptation grant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal of Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran at the May 2011 Board hearing as well as in a May 2011 statement withdrew his appeal as to the issues of entitlement to an increased evaluation for postoperative hemangioblastoma tumor of the brain; entitlement to service connection for peripheral neuropathy of the upper and lower extremities and hypertension; whether new and material evidence has been received to reopen a claim for entitlement to service connection for low back disability; and entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing, or a special home adaptation grant.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed without prejudice.  


ORDER

The appeal as to the issues of entitlement to an increased evaluation for postoperative hemangioblastoma tumor of the brain; entitlement to service connection for peripheral neuropathy of the upper and lower extremities and hypertension; whether new and material evidence has been received to reopen a claim for entitlement to service connection for low back disability; and entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing, or a special home adaptation grant, is dismissed.


REMAND

The Veteran is seeking a rating in excess of 10 percent for his post-traumatic headaches.  By way of background, in the March 2009 rating decision, in conceding trauma, the RO assigned a 10 percent rating for the Veteran's headaches under the Diagnostic Code 8045 for brain disease due to trauma.  38 C.F.R. § 4.124a.  The RO determined that a higher rating under Diagnostic Code 9304 was not warranted because there had been no diagnosis of dementia.  38 C.F.R. § 4.130.  The RO also indicated that a compensable rating would not be warranted under Diagnostic Code 8100 for migraines because there was no evidence of prostrating attacks. 

The Veteran was afforded a VA examination in February 2007.  The examination report did not indicate whether the he was experiencing prostrating attacks of any frequency.  However, a subsequent March 2007 treatment record indicated that the Veteran was inactive due to chronic headache.  Further, at the Board hearing, the Veteran testified that his headaches were increasing in severity.  He reported daily headaches and at least twice a week, he had to lie down for at least a couple of hours.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the additional treatment record and the Veteran's hearing testimony as well as given the fact that the February 2007 VA examination did not clearly address prostrating attacks, the Board finds that a new VA examination is necessary to determine the extent of the Veteran's post-traumatic headaches. 

Further, when determining whether an increased rating is warranted, all applicable rating criteria must be considered.  As pointed out in the March 2009 rating decision by the RO, the schedular criteria for evaluating residuals of traumatic brain injury (TBI) were revised, effective October 23, 2008.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011).  Although the Veteran has not specifically requested a new examination to address the revised criteria, as a new VA examination is already necessary, the examiner should also address the revised criteria for TBI.   

Moreover, it appears that the Veteran has received continuous treatment for his headaches at the VA.  However, the most recent VA treatment records associated with the claims file are from March 2009.  A review of the Virtual VA paperless claims processing system also does not include any additional treatment records.  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from March 2009 to the present and associate them with the Veteran's record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should also obtain all of the Veteran's VA treatment records from March 2009 to the present.  

2.  Thereafter, the RO should arrange for the Veteran to undergo an appropriate VA examination.  The claims folder must be made available to the examiner for review.  The examination should be performed by an appropriate clinician, such as a specialist in physiatry, neurology, neurosurgery, and/or psychiatry, who has had training and experience with TBI. 

To ensure that the all medical findings are expressed in terms conforming to the amended schedular criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect as of October 23, 2008, the Board requests that the examination be completed in accordance with the post-October 23, 2008, AMIE worksheet for evaluating TBI. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an assessment of the current nature and severity of the service-connected TBI consistent with the new schedular criteria for evaluating the residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The examiner is asked to specifically address the degree to which the service-connected TBI disability is manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.  The VA examiner is also asked to indicate whether there is multi-infarct dementia associated with brain trauma.  Finally, the examiner should also clearly report whether the Veteran has characteristic prostrating attacks and how often to also allow for rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the post-service medical records and the Veteran's lay assertions. 

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority, including application of all pertinent diagnostic criteria (effective prior to and beginning October 23, 2008).  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.   Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


